Citation Nr: 1341768	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  12-02 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for a scar on the right side of the head.


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1998 to November 1998, June 2003 to November 2003, November 2004 to February 2006, and January 2010 to December 2010.  The Veteran also had service in the Army National Guard with various periods of active duty for training (ACDUTRA).
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In his June 2010 notice of disagreement, the Veteran also disagreed with the rating assigned in the January 2010 rating decision to his right shoulder, arguing that the scar should be rated separately from his other shoulder manifestations.  In a December 2011 rating decision, the RO separated the rating for the Veteran's shoulder scar from the one for his other manifestations, granting 10 percent ratings for each.  This represents a full grant of the specific appeal sought by the Veteran as to this disability, and he has not expressed disagreement with regard to his right shoulder at any time since.  Therefore, this appeal is not before the Board, and we will confine this decision to the issue as set forth above.

A review of the Virtual VA and VBMS paperless claims processing systems does not reveal any additional evidence pertinent to the claim on appeal.


FINDING OF FACT

Since the award of service connection, the Veteran's service-connected scar on the right side of the head has been manifested by superficial scarring without pain, instability, or loss of function.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for the Veteran's service-connected scar on the right side of the head have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7800 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice").

The Board notes that the Veteran is challenging an initial evaluation assigned.  The United States Court of Appeals for the Federal Circuit has held that once service connection is granted, the claim is substantiated and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Sutton v. Nicholson, 20 Vet. App. 419 (2006).  Therefore, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its duty to assist, the RO obtained the Veteran's VA and private treatment records to the extent possible.  VA also afforded the Veteran a compensation and pension examination in November 2009.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination was adequate, as it included the Veteran's subjective complaints about his disability and the objective findings needed to evaluate the disability in the context of the rating criteria.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to this appeal that he or the VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.


Law and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practically determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition. 

Appeals of initial disability ratings require consideration of the entire time period involved and contemplate staged ratings where warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran claims that he is entitled to a higher rating for his service-connected scar.  He asserts that his scar is painful and should be rated with his residual shoulder scars.   The RO rated the Veteran under Diagnostic Code 7800 for disfigurement of the head, face, or neck and requires one of the following characteristics of disfigurement for a 10 percent disability rating: a scar five or more inches (13 centimeters) in length, a scar at least one-quarter inch (0.6 centimeters) wide at the widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters), skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters), underlying soft tissue missing in an area exceeding six square inches (39 square centimeters), or skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1 (2013). 

Based upon the evidence of record, the Board finds the Veteran's service-connected head scar did not manifest with any of these "characteristic disfigurements."  VA afforded the Veteran a skin compensation and pension examination in November 2009.  The examiner described the Veteran's scar as linear, flat, nontender, and located on the parietal area of the right side of the head.  There was no skin breakdown over the scar, and the examiner noted that the Veteran reported no pain.  The Veteran told the examiner that he noticed the wound was still present and that his hair did not grow over the scar.  Although it was nontender, it was sensitive to the touch.  At its maximum, the Veteran's scar was one-half centimeter wide and one and one-half centimeters long.  The examiner further noted that the physical examination revealed a superficial scar with no signs of pain, skin breakdown, inflammation, edema, keloid formation, abnormal texture, hypo- or hyper-pigmentation, underlying soft tissue loss, induration or inflexibility, elevated or depressed contour, adherence to underlying tissue, or other disabling effects.  The Veteran also submitted a photograph in February 2010 that does not appear to contain any of these characteristic disfigurements.  Therefore, the Board finds that the Veteran is not entitled to a 10 percent disability rating under Diagnostic Code 7800.

Nevertheless, the Board will also determine whether any analogous diagnostic codes provide for a higher disability rating.  Of the rating codes for scars, Diagnostic Code 7804 is the only code that addresses scars of the head.  Under that Diagnostic Code, one or two painful or unstable scars should be rated as 10 percent disabling.  Although there is no evidence that the Veteran's scar is unstable, he claimed in his June 2010 notice of disagreement and January 2012 substantive appeal that his scar was painful and that he had reported a painful scar to the examiner.  

The Veteran is certainly competent to report that his scar causes pain, see Layno v. Brown, 6 Vet. App. 465, 469 (1994), but the Board finds his statements are not credible when describing any pain he feels from his scar.  The Veteran's statements to VA in connection with obtaining benefits are compared with those provided to medical professionals and treatment providers.  Specifically, the compensation and pension examiner found that the scar was not painful on a physical examination, and the Veteran reported no pain during this examination.  Outside the VA, the Veteran's private doctor noted that his head was normal (normocephalic) in April 2010, November 2010, and January 2011.  The Board finds that a person's statements to a treatment provider and the subsequent findings of that provider are highly probative evidence on the matter of the presence of symptomatology, as it would be expected that a person would provide accurate information in this context.  Thus, the Board affords more probative value to the medical evidence showing the Veteran's described symptomatology than to the Veteran's lay statements submitted directly to the RO.  The Board finds that the reports as to symptomatology provided by the Veteran to medical professionals are more credible than his statements submitted directly to the RO in the context of seeking benefits.  The complaints of sensitivity of the scar are not considered to be complaints of pain, as the Veteran specifically denied the presence of pain during the examination.  As such, the Board finds that the weight of the evidence is against a finding that the Veteran's scar is painful.  Thus, a compensable evaluation for the service-connected scar on the right side of the head is not warranted, and the Veteran's claim is denied.

The Board further notes that there is no evidence of record that the Veteran's claimed disability warrants a higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b) (2013).  Any limits on the Veteran's employability due to his disability have been contemplated in the currently assigned disability rating.  The Board notes that the Veteran complained of sensitivity of his scar during his VA examination.  While this symptom lies outside the purview of the applicable rating criteria, the evidence reflects that the Veteran's disability has not necessitated any frequent periods of hospitalization, caused marked interference with unemployment, or that any other governing norms are present.  Thus, the record does not show an exceptional or unusual disability picture not contemplated by the regular schedular standards that would warrant a referral for consideration of assigning an extraschedular rating.  Since the application of the regular schedular standards is not rendered impracticable in this case, referral of this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for consideration of the assignment of an extraschedular evaluation is not warranted.

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial compensable evaluation for a scar on the right side of the head is denied.




____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


